Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”).

    PNG
    media_image1.png
    697
    570
    media_image1.png
    Greyscale

Herbach discloses “21. (New) An autonomous vehicle, comprising:
a vehicle interior for receiving one or more occupants; (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly);….
a plurality of sensors to collect a driving context, the driving context comprising  (see LIDAR, RADAR and camera and GPS, and IMU sensors in FIG. 15)
vehicle- related information, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
Herbach is silent but Tirone teaches “…occupant-related information, and” (see paragraph 37 where information about an occupant can be determined such as occupation, education level and height and weight and eye and hearing levels)…. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

Herbach discloses “…exterior environmental and (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);
object information associated with the vehicle; (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);
Herbach is silent but Tirone teaches “an automatic vehicle location system to determine a current spatial location of the vehicle;
a communication system to transmit, via a communication network, communications to a remote destination; see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle and these reports are provided to a cloud server)
a computer readable medium to store vehicle control instructions to control operations of the vehicle; (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle). 
a microprocessor that is programmed by the vehicle control instructions to; (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle)(see paragraph 24-28)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

Naito teaches “…at a first time, determine, based on the detected driving context and from among plural automation levels, a first optimum automation level of the ADA system, the plural automation levels (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Naito since Naito teaches that an autonomous operation may be initiated simply from a trigger input and provide an optimum automation level.  The automation level adjustment apparatus can select an appropriate automation level from among a plurality of automation levels such as a "completely manual level", a "almost automatic process", . . . , a "completely automatic process", etc. according to various information such as the information stored in the knowledge base, the information obtained through situation judgement, a user operation history, etc. The apparatus then instructs the system to perform a process corresponding to the selected automation level. Thus, according to the computing device, the optimum automation level can be selected without a user, and the system performs the process corresponding to the automation level. This provides for an increased automation.  See col. 4, lines 1 to 55 and FIG. 13 and the abstract of Naito.

Herbach is silent but Tirone teaches comprising multiple of Automation Level 0, Automation Level 1, Automation Level 2, Automation Level 3, Automation Level 4, and Automation Level 5; (see paragraph 24-28) and (see paragraph 37 where information about an occupant can be determined such as occupation, education level and height and weight and eye and hearing levels)…. (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle and these reports are provided to a cloud server)  (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle).     (see paragraphs 86 to 88)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 


Herbach discloses “initiate the first optimum automation level of the ADA system; (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
Herbach is silent but Tirone teaches based on initiating the first optimum automation level, create a first entry in a database, wherein the first database entry comprises a timestamp associated with the initiation of the first optimum automation level of the ADA system and a description of the first optimum automation level; and(see paragraph 24-28) (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle and these reports are provided to a cloud server) (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle)
cause the communication system to transmit the first entry in the database to a third party. (see paragraphs 86 to 88)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

 
Herbach discloses “22. (New) The vehicle of claim 21, wherein the microprocessor is programmed to:
at a second later time, determine, based on the detected driving context and from among the plural automation levels, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
Herbach is silent but Naito teaches “ a second optimum automation level of the ADA system, the second optimum automation level being different from the first optimum automation level; ;” (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40; see FIG. 18-19, where the different automation levels can be selected as block 310 to a different operation).
Herbach is silent but Naito teaches initiate the second optimum automation level of the ADA system; (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40; see FIG. 18-19, where the different automation levels can be selected as block 310 to a different operation). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Naito since Naito teaches that an autonomous operation may be initiated simply from a trigger input and provide an optimum automation level.  The automation level adjustment apparatus can select an appropriate automation level from among a plurality of automation levels such as a "completely manual level", a "almost automatic process", . . . , a "completely automatic process", etc. according to various information such as the information stored in the knowledge base, the information obtained through situation judgement, a user operation history, etc. The apparatus then instructs the system to perform a process corresponding to the selected automation level. Thus, according to the computing device, the optimum automation level can be selected without a user, and the system performs the process corresponding to the automation level. This provides for an increased automation.  See col. 4, lines 1 to 55 and FIG. 13 and the abstract of Naito.

Herbach is silent but Tirone teaches based on initiating the second optimum automation level, create a second entry in a database, wherein the second database entry comprises a second timestamp associated with the initiation of the second optimum automation level of the ADA system and a description of the second optimum automation level; and(see paragraph 24-28) (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle and these reports are provided to a cloud server) (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle)….
cause the communication system to transmit the second entry to the third party. (see paragraphs 86 to 88)”. 

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”) and in view of United States Patent No.: 6,226,389 to Lemelson et al. (hereinafter "Lemelson”) that was filed in 1999 and that published as US20040022416 A1.

Herbach is silent but Tirone teaches “ 23. (New) The vehicle of claim 22, wherein the first optimum automation level is one of Automation Levels 0, 1, and 2 and the second automation level is one of Automation Level 3, 4, and 5 and wherein the microprocessor (see paragraph 24-28)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 


Herbach discloses “….determines a current spatial location of the vehicle, , \receives current vehicle-related information, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
Herbach is silent but Tirone teaches “…. current occupant-related information, and (see paragraph 37 where information about an occupant can be determined such as occupation, education level and height and weight and eye and hearing levels)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

 Herbach discloses “exterior environmental and object information, generates, from the exterior environmental and object information a three-dimensional map comprising exterior animate objects in spatial proximity to the vehicle, models from the three-dimensional map predicted behavior of one or more of the exterior animate objects and (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);… based on the three-dimensional map and predicted behaviors of the one or more exterior animate objects and one or more vehicle occupants, issues a command to a vehicle component to perform a vehicle driving operation, (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); and wherein the command is one or more of an acceleration rate of the vehicle, a deceleration rate of the vehicle, a steering angle of the vehicle, (See computing device 600 that includes a remote driving assistance algorithm 626 and that communicates with output devices 642; see FIG. 4 where the control center communicates with the vehicles 101; see paragraph 59 where the remote system manager 208 provides a command to stop the vehicle 101 by sending it to the vehicle processor 212; see paragraph 18-20 where the service 101 is provided from the control center 102 to the multiple vehicles via a multiple vehicle subscription). see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center; the road 1532 is also displayed and the obstacles using a camera are detected and a LIDAR device; and where the revised trajectory, the trajectory 1540, 1560 are plotted with the coordinates of the obstacle 1542 and for display on the US 1510). and an inter-object spacing of the vehicle relative to an exteriorly located object. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);

Herbach is silent but Lemelson teaches “… from the occupant-related information predicted behavior of one or more vehicle occupants, and (see Col. 6, lines 33 where a video camera is associated with the driverless vehicle; see Col 21, lines 35 to 45 where the fuzzy control rules for the vehicle are non-transitory medium stored on a memory) (see Col. 18, lines 15 to 46 where the vehicle may be controlled to control the operation of the vehicle to prevent an accident and slow down to avoid a hazardous condition ahead, or the maintain the driving speed; see Col. 20, lines 18 to 60 where the steering and acceleration of the vehicle may be controlled to avoid a collision; see paragraph 101  where the vehicle warning system makes use of a separate driver monitoring computer to constantly monitor driver actions and reactions while operating the vehicle. This type of monitoring is especially helpful in determining driver fatigue or detecting erratic driving patterns caused for example, from driving while intoxicated or under the influence of drugs. Erratic driving patterns may include swerving in steering of the vehicle, uneven or unnatural acceleration or deceleration, combinations of unusual or unnatural driving patterns, driving much slower or faster than other vehicles around the automobile being monitored, unnatural sequences of exercising control over the vehicle such as alternate braking and acceleration, braking or stopping in a flowing traffic stream, or excessive acceleration. Also, driving patterns inconsistent with surrounding vehicle motion can be detected such as any action by the driver that increases rather than decreases the possibility of a collision in a dangerous or hazardous situation. A separate driver monitoring system can detect all of these situations and respond by warning the driver or, if necessary, activating the automated vehicle control system.).
      It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Lemelson since Lemelson teaches that a vehicle’s driver can be monitored and when erratic patterns occur, then the vehicle can be controlled to reduce the hazardous or dangerous condition.  This can improve the safety of the other vehicles and the driver.   See paragraph 24, 100-101 of Lemelson.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”) and in view of Lemelson.

Herbach discloses “ 24. (New) The vehicle of claim 23, wherein the microprocessor transmits the predicted behaviors of the one or more exterior animate objects. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and each cow has a bounding box being drawn around it for indicating the movement vectors);
Herbach is silent as to but Lemelson teaches “to the different vehicle for execution by a microprocessor of the different vehicle (See col. 3, lines 45 to 55 where a vehicle warning system will share the data with other vehicles via codes). (see col. 17, line 37 to 57 where the driver can be monitored as being intoxicated or swerving or accelerating excessively) see col. 17, line 37 to 57 where the driver can be monitored as being intoxicated or swerving or accelerating excessively)
      It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Lemelson since Lemelson teaches that a vehicle’s driver can be monitored and when erratic patterns occur, then the vehicle can be controlled to reduce the hazardous or dangerous condition.  This can improve the safety of the other vehicles and the driver.   See paragraph 24, 100-101 of Lemelson.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”) and in view of Lemelson.

Herbach is silent as to but Lemelson teaches 25. (New) The vehicle of claim 23, wherein the microprocessor transmits the predicted behaviors of the one or more occupants of the vehicle to the different vehicle for execution by a microprocessor of the different vehicle. (See col. 3, lines 45 to 55 where a vehicle warning system will share the data with other vehicles via codes). (see col. 17, line 37 to 57 where the driver can be monitored as being intoxicated or swerving or accelerating excessively) see col. 17, line 37 to 57 where the driver can be monitored as being intoxicated or swerving or accelerating excessively)
      It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Lemelson since Lemelson teaches that a vehicle’s driver can be monitored and when erratic patterns occur, then the vehicle can be controlled to reduce the hazardous or dangerous condition.  This can improve the safety of the other vehicles and the driver.   See paragraph 24, 100-101 of Lemelson.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”). 

Herbach is silent but Naito teaches “ 26. (New) The vehicle of claim 21, wherein the microprocessor determines the optimum automation level automatically (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Naito since Naito teaches that an autonomous operation may be initiated simply from a trigger input and provide an optimum automation level.  The automation level adjustment apparatus can select an appropriate automation level from among a plurality of automation levels such as a "completely manual level", a "almost automatic process", . . . , a "completely automatic process", etc. according to various information such as the information stored in the knowledge base, the information obtained through situation judgement, a user operation history, etc. The apparatus then instructs the system to perform a process corresponding to the selected automation level. Thus, according to the computing device, the optimum automation level can be selected without a user, and the system performs the process corresponding to the automation level. This provides for an increased automation.  See col. 4, lines 1 to 55 and FIG. 13 and the abstract of Naito.


Herbach is silent but Tirone teaches “ based on a risk score, the risk score (See paragraph 20-22, and claims 5-8; and FIG. 14 risk score).  being based on the current vehicle-related information, , (see paragraph 37 to 38 where if the user forgets to turn features on or off can increase the risk); 
current occupant-related information, (see paragraph 39-41 where if the user can be distracted and uses a phone frequently can increase a risk variables)”;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone
Herbach discloses a risk that a vehicle can be stuck if there are too many objects to process and discloses “exterior environmental and object information”. (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”) and in view of U.S. Patent No.: 9972054 B1 to Konrady.

Herbach discloses “27.    (New) The method of claim 21, wherein the sensor comprises a global positioning system (GPS), (see FIG. 15, block 1620) a LIDAR sensor, (see block 1626) …a RADAR sensor, (see FIG. 15, block 1624)  an infrared sensor, (see col. 28, line 25) a camera, (see FIG. 15, block 1628)  and/or a microphone, (see FIG. 15, block 1664)”
Herbach is silent as to but Kondary teaches “an ultrasonic sensor”.  See ultra-sonic sensor 120.  It would have been a simple substitution of known elements to substitute a radar or LIDAR sensor with an ultrasonic sensor as they are known equivalents.  
Herbach is silent as to but Tirone teaches “…wherein the third party is one or more of an insurance company insuring the vehicle”(see paragraph 43 to 44).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

Herbach is silent as to but Tirone teaches and a manufacturer of the vehicle, and (see paragraph 135 where the data is shared to the insurance company and also to autonomous vehicle client data as blocks 1544-1 and 2)
Tirone teaches “…wherein the first and second database entries indicate one or more of a level of human involvement in operating the vehicle and a level of automation in operating the vehicle to enable allocation of fault between a human occupant and the vehicle manufacturer in the event of an accident”.  (See FIG. 1, blocks 104-112, and in FIG. 2, the features that are being used in the vehicle 228 are used as risk variables in FIG. 2 and as block 840). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

    PNG
    media_image2.png
    697
    570
    media_image2.png
    Greyscale

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”).

Herbach is silent but Naito teaches 28. (New) The vehicle of claim 21, wherein the first automation level of the ADA system comprises one or more of a steering-assist system, an accelerating-assist system, and a braking-assist system and wherein the first database entry comprises an automation level description, (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Naito since Naito teaches that an autonomous operation may be initiated simply from a trigger input and provide an optimum automation level.  The automation level adjustment apparatus can select an appropriate automation level from among a plurality of automation levels such as a "completely manual level", a "almost automatic process", . . . , a "completely automatic process", etc. according to various information such as the information stored in the knowledge base, the information obtained through situation judgement, a user operation history, etc. The apparatus then instructs the system to perform a process corresponding to the selected automation level. Thus, according to the computing device, the optimum automation level can be selected without a user, and the system performs the process corresponding to the automation level. This provides for an increased automation.  See col. 4, lines 1 to 55 and FIG. 13 and the abstract of Naito.

 Herbach is silent but Tirone teaches a driver context description, and a driver identification. and (see paragraph 37 where information about an occupant can be determined such as occupation, education level and height and weight and eye and hearing levels)…
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 8,849,494 B1 to Herbach et al. that was filed in 2013 (hereinafter “Herbach”) and in view of U.S. Patent Application Pub. No.: US 2015/0170287A1 to Tirone et al. that was filed in 2013 (hereinafter “Tirone”) and in view of U.S. Patent No.: 6,654,732 B1 to Naito et al that was filed in 1998 (hereinafter “Naito”) and in view of Lemelson.

Lemelson teaches “…29. (New) The vehicle of claim 21, wherein:
the sensor detects a change in the driver context;
the microprocessor determines, based on the change in the driver context, (see col. 17, line 37 to 57 where the driver can be monitored as being intoxicated or swerving or accelerating excessively)  (See col. 3, lines 45 to 55 where a vehicle warning system will share the data with other vehicles via codes).
      It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Lemelson since Lemelson teaches that a vehicle’s driver can be monitored and when erratic patterns occur, then the vehicle can be controlled to reduce the hazardous or dangerous condition.  This can improve the safety of the other vehicles and the driver.   See paragraph 24, 100-101 of Lemelson.

Herbach is silent but Naito teaches “ a second optimum automation level of the ADA system; and
the microprocessor initiates the second automation level of the ADA system; (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Naito since Naito teaches that an autonomous operation may be initiated simply from a trigger input and provide an optimum automation level.  The automation level adjustment apparatus can select an appropriate automation level from among a plurality of automation levels such as a "completely manual level", a "almost automatic process", . . . , a "completely automatic process", etc. according to various information such as the information stored in the knowledge base, the information obtained through situation judgement, a user operation history, etc. The apparatus then instructs the system to perform a process corresponding to the selected automation level. Thus, according to the computing device, the optimum automation level can be selected without a user, and the system performs the process corresponding to the automation level. This provides for an increased automation.  See col. 4, lines 1 to 55 and FIG. 13 and the abstract of Naito.

Herbach is silent but Tirone teaches based on initiating the second automation level, the microprocessor creates a second entry in the database, wherein the second database entry comprises information associated with the initiation of the second automation level of the ADA system; and the communication system transmits the second entry in the database to the third party via the network, (see paragraph 24-28) (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle and these reports are provided to a cloud server) (see paragraph 34 where the time variable indicates a time day or time or the week associated with the automation level of the vehicle) (see paragraphs 86 to 88)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 
 
 
Herbach is silent as to but Tirone teaches “…wherein the one or more entries of the database are transmitted to an insurance company, ”(see paragraph 43 to 44).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Tirone since Tirone teaches that an autonomous operation risk can be determined associated with the autonomous vehicle operation and variable associated with a driverless vehicle. Modification of the process of the vehicle may also be provided for a more safer operation of the vehicle.  See paragraph 10-22 and 39 of Tirone. 

Herbach is silent but Naito teaches “ wherein the first and second automation levels are initiated based on human driver input, wherein the first automation level requires human occupant interaction to operate the vehicle and the second automation level has no human occupant interaction to operate the vehicle. (see FIG. 13, blocks s21-s23 and col. 2, lines 40 -65 and col 4, lines 5 to 40)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Naito since Naito teaches that an autonomous operation may be initiated simply from a trigger input and provide an optimum automation level.  The automation level adjustment apparatus can select an appropriate automation level from among a plurality of automation levels such as a "completely manual level", a "almost automatic process", . . . , a "completely automatic process", etc. according to various information such as the information stored in the knowledge base, the information obtained through situation judgement, a user operation history, etc. The apparatus then instructs the system to perform a process corresponding to the selected automation level. Thus, according to the computing device, the optimum automation level can be selected without a user, and the system performs the process corresponding to the automation level. This provides for an increased automation.  See col. 4, lines 1 to 55 and FIG. 13 and the abstract of Naito.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
          Claims 21-9 are rejected under obviousness double patenting in view of claim 1-19 of U.S. Patent No.: 11024160  that recites “  21. (Currently Amended) A method for tracking activation of an advanced driver assistance (“ADA”) system of a vehicle, the method comprising:
detecting a driving context with a plurality of sensors, wherein detecting the driving context comprises detecting current vehicle-related information, current occupant-related information, and exterior environmental and object information;
at a first time, determining, with a processor, a first optimum automation level of a plurality of automation levels of the ADA system, the plurality of automation levels comprising Automation Level 0, Automation Level 1, Automation Level 2, Automation Level 3, Automation Level 4, and Automation Level 5, wherein the first optimum automation level is determined based on a risk score based on each of the current vehicle-related information, current occupant- related information, exterior environmental information, and exterior object information;
initiating, with the processor, a first automation level of the ADA system;
determining, with the processor, a change type associated with the initiating of the first automation level;
in response to initiating the first automation level, creating, with the processor, a first
| entry in a database, wherein the first  entry comprises a timestamp associated with the
initiation of the first automation level of the ADA system, an indication of the change type associated with the initiating of the first automation level, and an indication of which level of the plurality of automation levels was initiated; and
transmitting, with a communication system, the first entry in the database to a third party via a communication network.
.
         The only different is in claim of the present claims it recites a vehicle interior for receiving one or more occupants.  
          The claims are otherwise identical. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668